FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL W. HUDSON,                               No. 12-15283

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00249-AWI-JLT

  v.
                                                 MEMORANDUM *
TERRY BRIAN, Correctional Officer;
ROBERT VOLKER, Correctional Officer,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Michael W. Hudson, a California state prisoner, appeals pro se from the

district court’s judgment following a jury verdict in his 42 U.S.C. § 1983 action




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging that defendants violated his First Amendment rights. We have jurisdiction

under 28 U.S.C. § 1291. We dismiss.

       We cannot review the district court’s judgment because Hudson has failed to

provide the relevant trial transcripts required to review the alleged errors. On May

10, 2012, this court denied Hudson’s request for production of transcripts at the

government’s expense without prejudice to renewal, accompanied by a showing as

to which portions of the transcript were necessary to decide the issues presented.

Hudson did not renew his motion. Accordingly, we are unable to review his

contentions challenging the district court’s evidentiary rulings and denial of

Hudson’s new trial motion. See Fed. R. App. P. 10(b)(2); Syncom Capital Corp. v.

Wade, 924 F.2d 167, 169 (9th Cir. 1991) (per curiam) (dismissing appeal by pro se

appellant for failure to provide relevant trial transcripts).

       DISMISSED.




                                            2                                    12-15283